                          Case:20-00325-swd                 Doc #:833-4 Filed: 02/20/2020                    Page 1 of 17
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (12/15)

                                   UNITED STATES BANKRUPTCY COURT
                 Western
 _______________________________________                              Michigan
                                         District of ___________________________________________

      INTERLOGIC OUTSOURCING, INC.
In re __________________________________________                                            20-00325-swd
                                                                               Case No. _____________________
                                  Debtor
                                                                                            11
                                                                               Chapter ______________


                                           SUBPOENA FOR RULE 2004 EXAMINATION

    Crowe, LLP
To: ________________________________________________________________________________________
                                 (Name of person to whom the subpoena is directed)


   Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at an examination
under Rule 2004, Federal Rules of Bankruptcy Procedure. A copy of the court order authorizing the examination is attached.
PLACE                                                                                                DATE AND TIME
TBD




                                                 stenographically
The examination will be recorded by this method: ___________________________________________________________

    Production: You, or your representatives, must also bring with you to the examination the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:


 see attached Exhibit A

        The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
doing so.

Date: _____________
                                 CLERK OF COURT

                                                                             OR
                                 ________________________                            ________________________
                                 Signature of Clerk or Deputy Clerk                      Attorney’s signature


The name, address, email address, and telephone number of the attorney representing (name of party)
____________________________
The Official Committee of Unsecured Creditors , who issues or requests this subpoena, are:


Michael W. Ott, Ice Miller LLP, 200 W. Madison St., Suite 3500, Chicago, Illinois 60606, michael.ott@icemiller.com, 312-726-7103



                                 Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                          Case:20-00325-swd                 Doc #:833-4 Filed: 02/20/2020      Page 2 of 17
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 2)



                                                             PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                        ________________________________________________
                                                                                            Server’s signature

                                                                        ________________________________________________
                                                                                          Printed name and title


                                                                        ________________________________________________
                                                                                            Server’s address


Additional information concerning attempted service, etc.:
                            Case:20-00325-swd                     Doc #:833-4 Filed: 02/20/2020                     Page 3 of 17
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
            Case:20-00325-swd       Doc #:833-4 Filed: 02/20/2020          Page 4 of 17




                          RIDER TO SUBPOENA TO ACCOUNTANT

A.     INSTRUCTIONS

       1.      In producing the Documents called for by this request, the respondent is requested

to identify the Documents produced according to the specific number or numbers of the request

herein to which they relate.

       2.      Documents to be produced include, without limitation, any responsive Document

that was or is prepared, kept, maintained for the personal use, in the personal files, or the

personal property of the Respondent.

       3.      All Documents requested herein are to be provided if they are in the possession,

custody or control of, or are available or accessible to the respondent or its agents, consultants,

accountants, counsel, investigators, representatives, or any other Entity (as hereinafter defined)

acting for the Respondent or on the Respondent’s behalf.

       4.      A request for a Document shall be deemed to include a request for any and all

transmittal sheets, cover letters, exhibits, enclosures, or attachments to the Document, in addition

to the Document itself.

       5.      A request for any Document shall be deemed to include a request for all drafts

thereof and all revisions, or modifications thereto, all non-identical copies thereof, in addition to

the Document itself.

       6.      Each document and thing requested shall be produced in its entirety. If a

document or thing responsive to any request cannot be produced in full, it shall be

produced to the extent possible with an explanation stating why production of the

remainder is not possible.


                                                 1


C\1461186.2
            Case:20-00325-swd      Doc #:833-4 Filed: 02/20/2020         Page 5 of 17




       7.      If any part of a document or thing is responsive to any of the following requests,

the entire document or thing should be produced.

       8.      If any Document is withheld by the respondent under a claim of privilege,

the respondent is requested to furnish a list signed by the person supervising the production

of Documents called for by this notice identifying and describing each Document for which

the privilege is claimed, together with the following information with respect to each such

Document:

               a.     title and date;
               b.     author, signer, any person who participated in its preparation and/or
                      sender;
               c.     subject matter;
               d.     number of pages;
               e.     persons to whom copies were furnished or known to have seen the
                      Document, together with their employer and job title;
               f.     the present custodian of the document;
               g.     the basis on which the privilege is claimed;
               h.     the nature of the privilege asserted as a basis for withholding the
                      document.
               i.     the name, employment, and title of each person to whom the document
                      was sent or furnished, or who viewed or has custody of the document;
               j.     a brief description of the document sufficient to permit a court to
                      adjudicate the validity of the privilege claimed; and,
               k.     k.      the paragraph of this request to which the document relates. In the
                      case of any document relating in any way to a meeting or other
                      conversation, all participants in the meeting or conversation are to be
                      identified.

       9.      Where an objection is made to any document request, the objection shall state

with specificity all grounds. Any ground not stated in an objection within the time provided by

the Federal Rules of Bankruptcy Procedure and/or the Local Rules of Bankruptcy Procedure for

the Western District of Michigan, or any extensions thereof, shall be waived.




                                                2


C\1461186.2
           Case:20-00325-swd           Doc #:833-4 Filed: 02/20/2020       Page 6 of 17




        10.     If any document requested herein was formerly in the possession, custody or

control of the responding party/parties and has been lost or destroyed, the responding

party/parties is requested to submit in lieu of each such document a written statement which:

                a.       Describes in detail the nature of the document and its contents;
                b.       Identifies the person who prepared or authored the documents and, if
                         applicable, the person to whom the document was sent;
                c.       Identifies the addressees and/or all persons to whom it was distributed
                         and/or shown;
                d.       Specifies the date on which the document was prepared and/or
                         transmitted;
                e.       Specifies, if possible, the date on which the document was lost or
                         destroyed and, if destroyed, the conditions of and reasons for such
                         destruction;
                f.       Identifies the person who destroyed or disposed of the document;
                g.       Identifies the person who authorized the destruction and/or disposition of
                         the document; and
                h.       Identifies the document request or requests to which the document is
                         responsive.


        11.     The use of the past tense includes the present tense unless otherwise delimited.

        12.     This request for production of Documents shall be deemed continuing and, as

such, the Respondent is required to produce in the form of supplementary Document production

any Document requested herein that is unavailable to the Respondent at the time of the

production but which becomes available to the Respondent or to any of its agents or

representatives until the conclusion of the proceeding herein. Furthermore, the Respondent is

required to provide prompt supplemental responses if the Respondent obtains or discovers

further Documents described herein between the time of responding to this request and the time

of any hearing or trial in this matter, which supplemental responses shall be served within ten

(10) days after the additional response is obtained, but in no event later than twenty (20) days

prior to the first date fixed for trial in this matter.


                                                      3


C\1461186.2
          Case:20-00325-swd         Doc #:833-4 Filed: 02/20/2020           Page 7 of 17




       13.     Each document shall be produced as kept in the usual course of business and shall

be produced in such a fashion as to clearly indicate the identity of the file in which such

document was located. Each document shall be organized and labeled to correspond to the

paragraphs to which they respond. Each document shall be produced in and with the file folder

and other documents (e.g. envelope, file cabinet marker) in or with which the document was

located when this request was served.

       14.     If a document was prepared in several copies, or if additional copies were

thereafter made, and if any such copies were not identical or are no longer identical by reason of

subsequent notation or modification of any kind whatsoever, including, without limitation,

notations on the front or back of the document, each of such non-identical copies must be

produced. MOREOVER, THE FACT THAT A DOCUMENT HAS BEEN OR SHALL BE

PRODUCED BY ONE PARTY DOES NOT RELIEVE ANY OTHER PARTY FROM THE

OBLIGATION TO PRODUCE HIS, HER OR ITS COPY OF THE SAME DOCUMENT,

EVEN IF THE TWO DOCUMENTS ARE IDENTICAL IN ALL RESPECTS.

       15.     When an individual, partnership or other non-corporate entity is referred to

herein, said reference shall be construed to include that individual, partnership or other

noncorporate entity in any capacity and any and all agents, employees, representatives, attorneys,

members, family members, predecessors and/or successors in interest, affiliates, departments or

divisions and all other persons or entities acting on his/her/its behalf or under his/her/its control,

whether in the past or in the present.

       16.     When a corporation or a corporate entity is referred to herein, said reference shall

be construed to include all predecessors and successors in interest, all affiliates, agents,

representatives, departments, divisions or subsidiaries of any of the foregoing, whether in the
                                               4


C\1461186.2
          Case:20-00325-swd         Doc #:833-4 Filed: 02/20/2020           Page 8 of 17




past or the present, and all present and former directors, officers, representatives, employees,

attorneys, agents and any other person or entities acting on its behalf or under its control.

       17.     Form of Production. All scanned paper and electronic stored information should

be converted/processed to TIFF files, Bates numbered, and include fully searchable text.

Additionally, email and native file collections should include linked native files.

       18.     Bates numbering documents. The Bates number must be a unique, consistently

formatted identifier, i.e., an alpha prefix along with a fixed length number. The number of digits

in the numeric portion of the format should not change in subsequent productions, nor should

spaces, hyphens, or other separators be added or deleted.

       19.     Production Specifications.       The following describes the specifications for

producing image-based productions and the load files required for loading to the Committee’s

litigation support software.

               a.      Images should be single-page, Group IV TIFF files, scanned at 300 dpi.
               b.      The text files should be multi-page.
               c.      Files names cannot contain embedded spaces.
               d.      Bates numbers should be endorsed on the lower right corner of all
                       images.
               e.      The number of TIFF files per folder should not exceed 500 files.

       20.     Image Load File.      Provide a Concordance (.dat) file that contains document

boundaries.

       21.     Document Text. For documents that were originally stored as native electronic

files and which do not have redactions, the extracted, full text from the body of each document

will be produced in a separate .txt file named for the beginning bates number of the document, in

the same directory as the image of the first page of the document. For documents that were

originally stored as native electronic files and which have redactions, the OCR text will be


                                                  5


C\1461186.2
          Case:20-00325-swd          Doc #:833-4 Filed: 02/20/2020        Page 9 of 17




produced from the redacted image(s) associated with each document, with the text from each

document stored in a separate .txt file named for the beginning bates number of the document, in

the same directory as the image of the first page of the document. Any redacted, privileged

material should be clearly labeled to show the redactions on the tiff image.

        22.     Special File Types. For files created by Excel or other spreadsheet programs,

PowerPoint or other presentation programs, database files, and any other file types that

reasonably require viewing in their native format for a full understanding of their content and

meaning, produce the file in native format. The produced file should be named with the bates

number of the first page of the corresponding tiff production of the document (e.g.,

“ABC00001.xls”).

        23.     Document Metadata. Produce extracted metadata for each document in the form

of a .dat file, and include the following fields:

      Field                       Description
      Bates_Begin                 The Bates label of the first page of the document
      Bates_End                   The Bates label of the last page of the document
      Attach_Begin                The Bates label of the first page of a family of documents
                                  (e.g., email and attachment)
      Attach_End                  The Bates label of the last page of a family of documents
      Title                       The subject of an email or the filename of an attachment or
                                  stand-alone e-file
      Sent_Date                   For email, the sent date of the message
      Sent_Time                   For email, the sent time of the message converted to GMT
      Create_Date                 For efiles or attachments, the document’s creation date or
                                  operating system creation date
      Create_Time                 For efiles or attachments, the document’s creation time or
                                  operating system creation time converted to GMT
      Modified_Date               For efiles or attachments, document’s last modified date or
                                  operating system last modified date
      Modified_Time               For efiles or attachments, the document’s last modified time
                                  or operating system last modified time converted to GMT
      Efile_Author                The author of a stand-alone efile or attachment
                                                    6


C\1461186.2
            Case:20-00325-swd      Doc #:833-4 Filed: 02/20/2020          Page 10 of 17




     Field                      Description
     Email_Author               The sender of an email message (email FROM)
     Recipient                  The recipients of an email message (email TO)
     CC                         The copyee(s) of an email message (email CC)
     BCC                        The blind copyee(s) of an email message (email BCC)
     Custodian                  The custodian in whose file the document was found
     Folder                     Email folder information or the original file path of the
                                native file
     MD5                        The calculated MD5 hash value of the document
     Native_File                The file path to the location of the native file if produced
     Conf_Desig                 The confidentiality designation, if any, for the document
                                pursuant to any protective order in the case.


B.     DEFINITIONS

       1.       The term “document” shall be construed to the broadest extent permitted by the

Federal Rule of Civil Procedure 34(a). “Document” means and includes without limitation all

written or printed matter of any kind, including the originals and all non-identical copies,

whether different from the original by reason of any notes made on such copies or otherwise,

including without limitation, correspondence, memoranda, notes (handwritten, typed or

otherwise), evidence, affidavits, statements, letters, diaries, journals, date-books, day-timers,

calendars, minutes, agendas, contracts, reports, studies, checks, statements, receipts, summaries,

interoffice and intraoffice communications, electronic mail messages, ledgers, offers,

performance evaluations, notations of any sort of conversation (including without limitation

telephone conversations or meetings) and all drafts, alterations, modifications, changes or

amendments of any of the foregoing, and any and all mechanical, magnetic, audiotape,

videotape or electronic recordings or reproductions of any kind of any of the foregoing which

are in the possession, custody or control of the respondent and/or its present or former attorneys,

agents or representatives. “Document” also includes data stored or contained in computers,

                                                7


C\1461186.2
              Case:20-00325-swd     Doc #:833-4 Filed: 02/20/2020      Page 11 of 17




computer tapes, computer discs or any other computer-related device and videotapes and

audiotapes.

         2.       “Accounts” means all checking, saving, money market, investment or other

deposit account (as that term is defined by Section 4-104(a)(1) of the Uniform Commercial

Code).

         3.       “Respondent,” “Accountant,” and/or “Auditor” means the person or entity to

whom the Subpoena is directed.

         4.       “Referring to or relating to” means containing, constituting, evidencing,

showing or relating or referring to in any way, directly or indirectly, and is meant to include,

among other documents, documents underlying, supporting, now or previously attached or

appended to, or used in the preparation of any document called for by each request.

         5.       “Oral communications” or “discussions” means any verbal conversation or other

statement from one person to another, including, but not limited to, any interview, conference,

meeting or telephone conversation which has been memorialized in any written or documentary

form.

         6.       “Communicate,” “communicating,” “communication” or “communications”

means the transmittal of information, whether written or oral, in the form of facts, ideas,

inquiries or otherwise, as well as any oral or written utterance, notation, statement or

transmittal of any information of any nature whatsoever, by and to whomsoever made,

including, without limitation, electronic mail, facsimile, correspondence, meetings,

conversations, dialogues, discussions, interviews, consultations, agreements, and other

understanding between or among two or more persons.


                                                8


C\1461186.2
               Case:20-00325-swd      Doc #:833-4 Filed: 02/20/2020         Page 12 of 17




          7.       The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses

that might otherwise be construed to be outside of its scope.

          8.       The use of the singular form of any word includes the plural and vice versa.

          9.       “Case” or “Action” means each of the Debtors’ jointly administered Chapter 11

bankruptcy cases (administered under case no. 19-31445-hcd but including each of the Debtors’

cases).

          10.      “Committee” means the official committee of unsecured creditors appointed in

the Debtors’ Case pursuant to 11 U.S.C. § 1102.

          11.      “Court” means the United States Bankruptcy Court for the Northern District of

Indiana.

          12.      “Debtor” or “Debtors” means Interlogic Outsourcing, Inc. together with its

affiliate Debtors that are jointly administered under Case No. 20-00325-swd, pending in the

United States Bankruptcy Court for the Western District of Michigan, including without

limitation each of Interlogic Outsourcing, Inc., IOI Payroll Services, Inc., IOI West, Inc.,

Lakeview Holdings, Inc., Lakeview Technology, Inc., Modearn, Inc., and Timeplus Systems

LLC.

          13.      “Disruption Date” means on or about July 8, 2019.

          14.      “Docket” means the Court’s docket for the Debtors’ jointly administered Case

No. 20-00325-swd.

          15.      “Entity” shall mean a corporation, foreign corporation, not-for-profit corporation,

profit and not-for-profit unincorporated association, limited liability company, partnership, trust,

estate, or other organization which possesses a separate legal existence.
                                                 9


C\1461186.2
         Case:20-00325-swd         Doc #:833-4 Filed: 02/20/2020          Page 13 of 17




       16.     The term “asset” means anything tangible or intangible that is capable of being

owned or controlled to produce value.

       17.     The term “debt” means an amount owed for funds borrowed.

       18.     “Estate” means the Chapter 11 estates of the Debtors.

       19.     “Financial Record” means, with respect to a person, any document which

pertains in any way to the financial condition, business, or business operations of that person,

including, without limitation, the cash flows, profit-making operations, revenues, or overall

financial condition of such person. For the avoidance of doubt, Financial Records shall include,

but not be limited to, any income statements, balance sheets, cash-flow statements, profit-and-

loss statements, audit reports, account statements, tax returns, and reports on or reflecting any of

the Debtors’ business operations, whether in draft or final form.

       20.     “Khan” means Najeeb Khan, former President and CEO of the Debtors.

       21.     “Khan-Related Entities” means any of Nancy Khan, Cearah Enterprises, LLC,

GN Investments, LLC, K&S Ventures, LLC, KR7525, LLC, KRW Investments, Inc., Merlin

Energy, LLC, Merlin Ventures, LLC, NAP Realty, LLC, NJ Realty, LLC, Sarah Air, LLC,

Data Realty, LLC, Seema Health Inc., Semma Agarwal, and NAK Holdings, LLC, or any

other entity which is owned or controlled by Khan.

       22.     “Petition Date” means August 12, 2019, the date on which the Bankruptcy Case

was commenced.

       23.     “Person” shall mean natural persons and shall include any “entity” as such term is

defined at 11 U.S.C. § 101(15).

       24.     “UST” means United States Trustee.


                                                10


C\1461186.2
          Case:20-00325-swd         Doc #:833-4 Filed: 02/20/2020            Page 14 of 17




       25.      “You” or “Your” shall refer to the entity to whom this subpoena is directed, and

includes its officers, directors, employees, partners, corporate parent, subsidiaries, or affiliates.

       26.      The term “identity,” “identify” or “identification” means when used in

reference to:

                a.     a natural person, his or her:
                       i.     full name;
                       ii.    present or last known home and business address (including street
                              name and number, city or town, and state); and
                       iii.   present or last known position, business affiliation, and job
                              description.

                b.     a company, corporation, association, partnership or any legal entity
                       other than a natural person, its:
                       i.      full name and type of organization or entity;
                       ii.     address of principal place of business; and
                       iii.    jurisdiction and date of incorporation or organization, if
                               known.

                c.     a document:
                       i.    its description (e.g.: letter, memorandum, report, etc.);
                       ii.   its title and date, and the number of pages thereof;
                       iii.  its subject matter;
                       iv.   the identity of its author, signer, and any person who participated
                             in its preparation;
                       v.    the identity of its addressee or recipient;
                       vi.   the identity of each person to whom copies were sent and each
                             person who received copies including but not limited to “cc’s”
                             and “bcc’s”;
                       vii.  if applicable, its Bates number or other number of identification;
                             and
                       viii. its present location and the identity of its custodian. (If any such
                             document was, but is no longer in the possession of, or subject to
                             Your control, state what and when disposition was made of it.).

                d.     a communication:
                       i.    a statement of whether the communication was written or oral,
                             and the medium of the communication (e.g., personal or telephone
                             conversation, mail, e-mail, or other delivery service, telecopy,
                             telegraph, or any other medium);the date, time and place when
                             and where it occurred;
                       ii.   the complete substance or the communication; and
                       iii.  the identity of each person to whom such communication was
                             made, each person by whom such communication was made,
                                                  11


C\1461186.2
          Case:20-00325-swd         Doc #:833-4 Filed: 02/20/2020          Page 15 of 17




                                and each person who was present when such communication
                                was made.

        26.     The term “describe” means to identify (as that term is defined herein) and to detail

fully all underlying or related facts (and not mere reference to ultimate facts or conclusions of

fact or law).

        27.     The terms “concern,” “relate to” “pertain to” and “with respect to,” or any

derivation thereof, shall mean relating to, referring to, describing, evidencing, constituting,

or refuting.

        28.     The terms “possession,” “custody” and “control,” as used with respect to a

document or other requested material, shall include, in addition to all documents in the actual

possession of Respondent, or its attorneys or agents, any materials, the location or proprietor

of which is known to Respondent, its attorneys or agents.

        29.     Except as otherwise specified herein, terms which are not defined in these

Requests shall have the definitions given to those terms by the Bankruptcy Code, Federal

Rules of Bankruptcy Procedure (including the Federal Rules of Civil Procedure to the extent

they are made applicable by the Bankruptcy Rules), and/or the Local Rules of Bankruptcy

Procedure for the Northern District of Indiana.

C.      ADDITIONAL INSTRUCTIONS

        30.     Unless stated otherwise, the relevant period for each of the requests herein shall be

from January 1, 2013 through the present (the “Applicable Period”).

        31.     The documents produced in response to these requests shall be organized in

accordance with the individual requests made herein. Each document should be labeled to

correspond with the categories in these requests.

                                                 12


C\1461186.2
            Case:20-00325-swd       Doc #:833-4 Filed: 02/20/2020          Page 16 of 17




       32.     These requests are continuing in nature and require further and supplemental

productions by You whenever You acquire or make additional documents between the date of

the first production hereunder and the time of any trial or hearing in this action.

                                           REQUESTS

       1.       All Financial Records prepared by or on behalf of or relating to (a) the Debtors,

(b) Khan, and/or (c) the Khan-Related Entities during the Applicable Period.

       2.       All agreements between you and any of the Debtors, Khan, or the Khan-Related

Entities.

       3.       All documents reflecting your internal policies and procedures for conducting an

audit or financial reporting or analytical services to or on behalf of the Debtors.

       4.       All documents reflecting your internal policies and procedures for preparing tax

returns.

       5.       All documents reflecting your internal policies and procedures with respect to

conflicts of interest.

       6.       All communications with the Debtors or any representative of the Debtors during

the Applicable Period.

       7.       All communications with any Khan-Related Entity or anyone purporting to act on

behalf of any Khan-Related Entity, or relating to any Khan-Related Entity, during the

Applicable Period.

       8.       All communications with Khan, or relating to Khan, during the Applicable Period.

       9.       All non-privileged communications regarding the Debtors, Khan, or the Khan-

Related Entities, including, without limitation, with respect to your engagement therewith.


                                                 13


C\1461186.2
        Case:20-00325-swd          Doc #:833-4 Filed: 02/20/2020      Page 17 of 17




      10.     All documents prepared by you in connection with the provision of any

accounting or finance-related services to the Debtors, Khan, or any Khan-Related Entity.

      11.     All documents referring or relating to any Khan assets or property during the

Applicable Period.

      12.     All documents reflecting service fees and other charges charged to the Debtors,

Khan, and/or the Khan-Related Parties.

      13.     All communications reflecting or referencing service fees or other charges

charged to the Debtors or the Khan-Related Parties.

      14.     All communications by and among you and any banks, financial services firms,

and other accountants or auditors relating in any way to one or more of the Debtors, Khan,

and/or any of the Khan-Related Entities.

                               *              *              *




                                              14


C\1461186.2
